     Case 4:19-cv-00061-DN Document 39 Filed 01/19/21 PageID.439 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH


    MICHAEAL PAUL EAGAR,                               MEMORANDUM DECISION AND
                                                       ORDER DISMISSING WITHOUT
                          Plaintiff,                   PREJUDICE AFTER REMAND

    v.                                                 Case No. 4:19-cv-00061-DN

    DENNIS DRAKE, JAMES EARDLEY,                       District Judge David Nuffer
    ALAN GARDNER, and JAMES CRISP,                     Magistrate Judge Paul Kohler

                          Defendants.


           On April 10, 2020, Plaintiff’s claims against Defendant James Crisp (“Crisp”) were

dismissed with prejudice. 1 On December 11, 2020, the Tenth Circuit Court of Appeals affirmed

the dismissal, but remanded to the district court to modify the dismissal of the takings and

trespass claims against Crisp to be without prejudice. 2

           IT IS THEREFORE ORDERED that Plaintiff’s takings and trespass claims against Crisp

shall be DISMISSED without prejudice. The claims against the other defendants are

DISMISSED with prejudice.

           Signed January 19, 2021.
                                                  BY THE COURT:



                                                  David Nuffer
                                                  United States District Judge




1
 Memorandum Decision and Order Granting [15] Defendant James Crisp’s Motion to Dismiss, docket no. 29, filed
Apr. 10, 2020; Judgment in a Civil Case, docket no. 30, filed April 10, 2020.
2
    Docket no. 38.
